Citation Nr: 0421597	
Decision Date: 08/06/04    Archive Date: 08/09/04	

DOCKET NO.  03-13 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bipolar disorder. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from May 17, 1991, to August 
9, 1991, and from August 19, 1997, to September 11, 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 decision of the Department 
of Veterans Affairs (VA) Medical and Regional Office Center 
(RO) in Wichita, Kansas.  

In March 2004, a hearing was held before the undersigned 
Acting Veterans Law Judge, sitting at the RO, who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West 2002).  Prior to the hearing, 
the veteran submitted additional medical evidence and waived 
RO consideration of it.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the 
appellant if action is required on his part.  


FINDINGS OF FACT

1.  An unappealed January 1999 RO decision denied service 
connection for a bipolar disorder and a left shoulder 
disorder.  

2.  Evidence received since the January 1999 RO decision is 
new and bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the claims.  



CONCLUSIONS OF LAW

1.  The January 1999 RO decision denying service connection 
for a bipolar disorder is final; new and material evidence 
has been received and the claim of entitlement to service 
connection for a bipolar disorder is reopened.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2003).

2.  The January 1999 RO decision denying service connection 
for a left shoulder disability is final; new and material 
evidence has been received and the claim of entitlement to 
service connection for a left shoulder disability is 
reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108, 
7105; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With consideration that the only final decision the Board is 
reaching herein is a grant with respect to finding that new 
and material evidence has been received to reopen the claims, 
the Board concludes that all requirements of the Veterans 
Claims Assistance Act of 2000, 38 C.F.R. § 5100 et. seq. 
(West 2002), have been met.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The changes to 38 C.F.R. § 3.156(a) (defining new and 
material evidence), the second sentence of 38 C.F.R. 
§ 3.159(e) (application of the duty to assist in reopening a 
claim), and 38 C.F.R. § 3.159(c)(4)(iii) (medical examination 
or opinion only after new and material evidence is 
presented), are effective prospectively for claims filed on 
or after August 29, 2001.  The veteran's claim to reopen was 
filed prior to August 29, 2001.  

A January 1999 RO decision denied service connection for a 
bipolar disorder and a left shoulder disorder.  The veteran 
was notified of that decision and he filed a notice of 
disagreement.  A statement of the case was issued, but the 
veteran did not file a substantive appeal, and the January 
1999 RO decision became final.  


Service connection may be established for disability 
resulting from injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination.  
38 U.S.C.A. §§ 1111, 1132.  This presumption of soundness, 
however, may be rebutted by clear and unmistakable evidence 
that the disorder existed prior to entry into service and 
that the disorder was not aggravated by such service. Id.; 
see also VAOPGCPREC 3-03 (July 16, 2003). 

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) recently addressed the issue of aggravation in 
Wagner v. Principi, 370 F.3d 1089, 1096-7 (Fed. Cir. 2004).  
The Federal Circuit summarized the effect of 38 U.S.C.A. § 
1111 on claims for service-connected disability.  

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry. The burden then falls on the government to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability was both 
preexisting and not aggravated by service.  The 
government may show a lack of aggravation by 
establishing that there was no increase in disability 
during service or that any "increase in disability [was] 
due to the natural progress of the" preexisting 
condition. 38 U.S.C. § 1153.  If this burden is met, 
then the veteran is not entitled to service-connected 
benefits. However, if the government fails to rebut the 
presumption of soundness under section 1111, the 
veteran's claim is one for service connection.  This 
means that no deduction for the degree of disability 



existing at the time of entrance will be made if a 
rating is awarded.  See 38 C.F.R. § 3.322. 

Wagner, 370 F.3d at 1096-7

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  

If a claim for service connection was previously denied, a 
veteran must submit new and material evidence in order to 
reopen his claim.  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself, or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156.

Under the test established by Elkins v. West, 12 Vet. App. 
209 (1999) (en banc), it must first be determined whether the 
veteran has presented new and material evidence.  In Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), it was noted that 
while "not every piece of new evidence is "material" we are 
concerned, however, that some evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its rating 
decision.  




The report of a January 2001 VA psychiatric examination 
reflects an opinion of the examiner that provides additional 
insight into the etiology of the veteran's currently 
manifested bipolar disorder.  This evidence is new.  Because 
it provides insight into a more complete picture of the 
circumstances surrounding the possible origin of the 
veteran's bipolar disorder, it is also material.  Therefore, 
new and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a bipolar 
disorder.  

The report of a February 2001 VA orthopedic examination 
reflects that the veteran had a history of a left shoulder 
injury while playing high school football.  During his first 
tour of active duty, the examiner noted that the veteran 
described that he was treated for a preexisting left shoulder 
injury, and he was placed on profile for limited duty.  The 
examiner diagnosed the veteran with recurrent 
subluxation/dislocation of the left shoulder. 

During the veteran's personal hearing in March 2004 he 
provided additional testimony, including the circumstances 
surrounding injuries to his left shoulder, both before and 
during his service.  This information is new in that it 
provides additional insight into when the veteran originally 
injured his left shoulder.  

Because it provides additional insight into when the veteran 
originally injured his left shoulder, with subsequent 
reinjury, it may contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's current 
left shoulder disability.  Therefore, it is also material.  
Since it is both new and material it is sufficient to reopen 
the veteran's claim for service connection for a left 
shoulder disability.  







ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for a bipolar disorder has been submitted.  
To this extent only, the appeal with respect to this issue is 
granted. 

New and material evidence to reopen a claim of entitlement to 
service connection for a left shoulder disability has been 
submitted.  To this extent only, the appeal with respect to 
this issue is granted.  


REMAND

During the veteran's personal hearing, held in March 2004, he 
testified that his left shoulder disability existed prior to 
his first active duty service, but worsened as a result.  
Likewise, he testified that his bipolar disorder was 
diagnosed by a private physician in 1996, prior to his second 
active duty service, but worsened as a result.  The veteran 
added that he had received treatment at Womack Medical Center 
in Fort Bragg in 1996, as well as at Fort Benning.  He also 
testified that he had been placed on a profile during his 
first period of active service, relating to his left 
shoulder.  The service medical records of record show that 
the veteran was placed on profile for his left shoulder in 
August 1997, but there are no profiles from the veteran's 
first active duty service in 1991.  He reported that he was 
receiving current treatment and that he had seen a Dr. M., 
identified at page 5 of the March 2004 hearing transcript, 
and received treatment, but he had not provided these records 
to the RO.  

In light of the decision to reopen, the Board finds that 
additional examinations are required, as described below.

Accordingly, the appeal is REMANDED for the following:  

1.  The veteran should be provided all 
required notification under the Veterans 
Claims Assistance Act of 2000 in 
accordance with any applicable legal 
precedent.  

2.  The veteran should be contacted and 
requested to provide the name and address 
of all health care providers from whom he 
currently receives treatment for his 
bipolar disorder and left shoulder 
disability.  After obtaining any 
necessary release, the identified health 
care providers should be contacted and 
requested to provide copies of all 
records relating to treatment of the 
veteran that are not currently of record.  
If any of the identified records are 
unattainable, the AMC should provide an 
explanation in the supplemental statement 
of the case.

?	The veteran should be contacted and 
requested to provide the full name 
and address of Dr. M., identified at 
page 5 of the March 2004 hearing 
transcript.  After obtaining any 
necessary release, Dr. M. should be 
contacted and requested to provide 
copies of all records relating to 
treatment of the veteran for bipolar 
disorder and left shoulder 
disability.  

?	Medical records from Womack Medical 
Center in Fort Bragg and Fort 
Benning, relating to treatment of 
the veteran during and after 1996, 
should be requested.  

?	The veteran's service medical 
records and service personnel 
records, including physical profiles 
for the veteran's first period of 
service from May 17, 1991, to August 
9, 1991.

3.  After completing the above 
instructions, with respect to the 
veteran's service-connection claim for 
a psychiatric disorder, the veteran 
should be afforded a VA examination by 
the appropriate physician to determine 
the nature and severity of his current 
bipolar disorder.  

?	Prior to examining the veteran, 
the examiner should conduct a 
thorough review of the entire 
claims folder, including: 1) the 
private medical records dated in 
1997 that are tabbed with green 
tabs on the left side of the 
claims file that are dated prior 
to his active duty service from 
August to September 1997, marked 
with an "A" that show a diagnosis 
of bipolar disorder; 2) the 
service medical records, including 
a July 1997 service examination 
report in which the examiner 
concluded that the veteran was 
qualified for retention, and an 
August 1997 service examination 
record in which the examiner 
concluded that the veteran was 
nondeployable due to a preexisting 
bipolar disorder, that are marked 
on the left with white tabs with a 
"B"; 3) the January 2001 VA 
psychiatric examination report, 
tabbed on the left with a yellow 
tab marked "C"; 4) and any 
relevant medical evidence obtained 
as a result of the development 
outlined above.  

?	The examiner is requested to 
express an opinion as to whether 
the veteran's bipolar disorder 
existed prior to being activated 
from August 19, 1997, to September 
11, 1997.  If so, then the 
examiner should determine whether 
the bilateral disorder worsened 
beyond the course of the normal 
progression of the disorder during 
the veteran's active duty from 
August 19, 1997, to September 11, 
1997.  

All conclusions should be supported by 
clinical findings of record.  The 
examiner also should provide a complete 
rationale for all conclusions reached.  

It would be helpful to the Board if the 
examiner's opinions used the language 
"unlikely," "as likely as not" or 
"likely."  (The term, "as likely as 
not," does not mean "within the realm 
of medical possibility," but rather 
that the evidence of record is so 
evenly divided that, in the examiner's 
expert opinion, it is as medically 
sound to find in favor of the 
examiner's conclusion as it is to find 
against it.)   

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
existence and etiology of any currently 
manifested left shoulder disorder.  The 
veteran has testified that he injured his 
left shoulder playing high school 
football, and reinjured it during his 
first tour of duty in 1991.  The claims 
file must be made available to the 
examiner for review and the examination 
report should reflect that such review is 
accomplished.  

?	The examiner is requested to offer 
an opinion as to whether it is as 
likely as not that a left shoulder 
disability preexisted the veteran's 
first period of active service from 
May 17, 1991, to August 9, 1991, as 
well as the likelihood that a left 
shoulder disability had its onset 
during the veteran's first period of 
active service, or was chronically 
worsened beyond any natural 
progression during the veteran's 
active service.  

?	The examiner is also requested to 
offer an opinion as to whether it is 
as likely as not that a left 
shoulder disability that preexisted 
the second period of active service 
was chronically worsened beyond any 
natural progression during the 
veteran's active service from August 
19, 1997, to September 11, 1997.  

?	If it cannot be determined that a 
currently manifested left shoulder 
disability, that preexisted service, 
was chronically worsened beyond any 
natural progression during the 
veteran's active service, or is 
related to the veteran's first 
period of active service as the time 
of initial onset, on a medical 
scientific basis, and without 
invoking processes relating to 
guesses or judgments, based upon 
mere conjecture, the examiner should 
clearly and specifically so specify 
in the examination report.  

All conclusions should be supported by 
clinical findings of record.  The 
examiner also should provide a complete 
rationale for all conclusions reached.  

It would be helpful to the Board if the 
examiner's opinions used the language 
"unlikely," "as likely as not" or 
"likely."  (The term, "as likely as 
not," does not mean "within the realm 
of medical possibility," but rather 
that the evidence of record is so 
evenly divided that, in the examiner's 
expert opinion, it is as medically 
sound to find in favor of the 
examiner's conclusion as it is to find 
against it.)   

5.  Then, the issues on appeal should be 
readjudicated.  38 C.F.R. § 3.303, 3.306; 
Wagner.  If the benefits on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



